IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00397-CR

KENTHONY JEVELLE JACKSON,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 11-00396-CRF-85


                            MEMORANDUM OPINION


       Kenthony Jevelle Jackson was convicted of aggravated robbery and sentenced to

23 years in prison. See TEX. PENAL CODE ANN. § 29.03(2)(B) (West 2011). Jackson

contends in his sole issue that the trial court erred in denying his Batson challenge to the

State's use of a peremptory strike against Juror 8, an African-American man. See Batson

v. Kentucky, 476 U.S. 79, 90 L. Ed. 2d 69, 106 S. Ct. 1712 (1986). The State specified that it

struck Juror 8 because numerous members of the prospective juror’s family had been

prosecuted by the District Attorney’s Office and because he had lived in the same house
with his uncle, who the State had also prosecuted. Jackson conceded at trial that the

State’s reasons for striking Juror 8 were race-neutral; and, once the State proffers race-

neutral explanations for its peremptory strikes, the burden is on the defendant to

convince the trial court that the prosecution's reasons were not race-neutral. Ford v.

State, 1 S.W.3d 691, 693 (Tex. Crim. App. 1999). Our standard of review is whether the

trial court’s ruling was clearly erroneous. Grant v. State, 325 S.W.3d 655, 657 (Tex. Crim.

App. 2010).

        Jackson contends on appeal, however, that the strike was pre-textual because the

State never inquired of the other venire members whether any had family members that

had been prosecuted by the District Attorney’s office. In a similar situation, the Court

of Criminal Appeals interpreted United States Supreme Court precedent as not

requiring such further inquiry. See Grant v. State, 325 S.W.3d 655, 661 (Tex. Crim. App.

2010). That interpretation is binding on this Court, and therefore the State was not

required to inquire any further to validate or invalidate, confirm or refute the basis

stated for its own peremptory strike.      We cannot say the trial court’s decision in

overruling Jackson’s Batson challenge was clearly erroneous. Jackson’s sole issue is

overruled.

        We affirm the trial court’s judgment.




                                          TOM GRAY
                                          Chief Justice
Jackson v. State                                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 22, 2015
Do not publish
[CRPM]




Jackson v. State                               Page 3